DETAILED ACTION
*Note in the following document:
1. Texts in italic bold format are limitations quoted either directly or conceptually from claims/descriptions disclosed in the instant application.
2. Texts in regular italic format are quoted directly from cited reference or Applicant’s arguments.
3. Texts with underlining are added by the Examiner for emphasis.
4. Texts with 

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is in response to applicant’s amendment/response file on 17 February 2022, which has been entered and made of record.  Claim(s) 1, 6 and 11 have been amended.  No Claim has been added or cancelled.  Claim(s) 1-12 are pending in the application.
	
	Response to Arguments
Applicant’s arguments, see p.6-8, filed on 17 February 2022, with respect to the rejection(s) of Claim(s) 1-12 under 35 USC §103 have been fully considered but are moot because the arguments do not apply to any of the references being used in the current rejection. The newly amended independent Claim(s) 1/6/11 is/are now rejected under 35 USC §103 as being unpatentable over Ackerman et al. (US 2014/0375680 A1) in view of  Fullam (US 2016/0080720 A1) and Hyde et al. (US 2010/0163028 A1). See detailed rejections below.	
	
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification, as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the sensing unit and a transmitting unit in Claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ackerman et al. (US 2014/0375680 A1) in view of  Fullam (US 2016/0080720 A1) and Hyde et al. (US 2010/0163028 A1).
Regarding Claim 1, Ackerman discloses a controlling method ([0065]: a method) of a virtual reality (Ackerman does not explicitly use the phrase a virtual reality system. However tracking the head position of an end user of a head-mounted display device (HMD) relative to the HMD over time and adjusting the location of virtual objects displayed to the end user based on the head movements of the end user, see [0003].  Therefore either Ackerman implicitly discloses the method can be used to control a virtual reality or it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Ackerman and to apply Ackerman’s invention to a virtual reality system since virtual objects are inserted into the HMD viewing range) system, comprising: 
obtaining a sensing signal ([0029]: Sensors 149 may generate motion and/or orientation information associated with mobile device 19) by a head-mounted display device (Fig.1: notice the mobile device 19 and [0033]: mobile device 19 comprises a head-mounted display device (HMD) that provides an augmented reality environment or a mixed reality environment to an end user of the HMD); and 
adaptively controlling a procedure of transmitting ([0035]: the server may transmit to the mobile device one or more virtual objects based upon the location information and/or image information provided to the server) a virtual reality content to the head-mounted display device by a host or a portable device (Fig.1: server 15 or Fig.2A mobile) according to the sensing signal ([0003]: adjust the location of virtual objects displayed to the end user based on the head movements of the end user).
Ackerman fails to discloses wherein when the user’s heart beat exceeds a threshold, a first controlling action, which is topping the transmission of the virtual reality content, is executed.
Modern display systems immerse the viewer in a convincing virtual reality. However, prolonged use of any display system may cause eye discomfort ([0001]).  Fullam discloses a display system including a display arranged in sight of a viewer, a sensory subsystem configured to sense an ocular condition of the viewer, and a controller. Operatively coupled to the display and to the sensory subsystem, the controller is configured to adjust an operating parameter of the display system in response to the sensed ocular condition, in order to relieve eye discomfort that the viewer may be experiencing ([0003]).  Fullam further discloses Other embodiments assess the ocular condition in combination with at least one indication of physiological stress. Accordingly, sensory subsystem 26 may include, in addition to ocular sensor 60, at least one stress sensor 62 configured to sense physiological stress on the viewer. … The stress sensors here contemplated may include a heart-rate sensor 64, a respiration sensor, a blood-pressure sensor, …. Controller 20 may be configured to estimate actual or predicted eye discomfort based on the ocular condition as reported by the ocular sensor, combined with physiological stress as reported by the stress sensor ([0034]).  Fullam discloses The display-image frame rate may also be adjusted to relieve eye discomfort. In particular, lower frame rates may be used when eye discomfort is detected, to trigger less frequent shifting of the focal-point ([0032]).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Fullam into that of Ackerman and to add the limitation of wherein when the user’s heart beat exceeds a threshold (A skilled person would have recognized that a heart rate varies from person to person and has a normal range within which does not need intervention), a first controlling action, which is stopping (when the the transmission of the virtual reality content is executed in order to prevent the user from shifting of the focal-point therefore immediate preventing user away from eye discomforts since there is not new virtual content transmitted the display image will remain unchanged,
Fullam discloses relieving user’s eye discomfort experience can also been done through monitoring blood pressure ([0034] see above.  Also [0035]: transient increased heart rate with concurrent eye movement or change in pupilary size may indicate that the viewer is experiencing eye discomfort. Suitable surrogates for increased heart rate in the above example may include increased respiration, increased blood pressure, abnormal heart waveforms, transiently high or low blood sugar, transiently low blood oxygenation, increased ambient carbon dioxide levels, or increased skin temperature or perspiration).  But Ackerman modified by Fullam fails to explicitly disclose when the user’s blood pressure goes up, a second controlling action, which is changing to transmit a soft music, is executed; the first control action is different from the second controlling action.
However Hyde teaches or suggests a POSITA had already known to apply a soft music would help reducing stress ([0165]: add audio content including calming music to an artificial sensory experience including a virtual world for treating stress).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Hyde into that of Ackerman modified by Fullam and to add the limitation of when the user’s blood pressure goes up, a second controlling action, which is changing to transmit a soft music, is executed; the first control action is different from the second controlling action in order to reduce user’s discomforts.

2, Fullam further discloses wherein the step of adaptively controlling the procedure of transmitting the virtual reality content includes controlling a compression ratio, the resolution, a vector complexity, a frame rate, a brightness or a saturation of the virtual reality content ([0031]: display-image brightness may be adjusted (viz., reduced) when eye discomfort is sensed or predicted.  [0032]: lower frame rates).  The same reason to combine as taught in Claim 1 is incorporated herein.

Regarding Claim 3, Fullam discloses in the step of adaptively controlling the procedure of transmitting the virtual reality content, the procedure of transmitting of the virtual reality content is stopped ([0032]: lower frame rates: notice zero frame rate means a stop).  The same reason to combine as taught in Claim 1 is incorporated herein.

Regarding Claim 4, Ackerman modified by Fullam discloses wherein the sensing signal is a rotating signal, a movement signal, or a vibration signal of the head-mounted display device (Ackerman [0037]: In one example, the motion information may include a velocity or acceleration associated with the mobile device 5 and the orientation information may include Euler angles, which provide rotational information around a particular coordinate system or frame of reference. In some cases, mobile device 5 may include a motion and orientation sensor, such as an inertial measurement unit (IMU), in order to acquire motion and/or orientation information associated with mobile device 5 and [0084]: An accelerometer can be provided, e.g., by a micro-electromechanical system (MEMS) which is a tiny mechanical device (of micrometer dimensions) built onto a semiconductor chip. Acceleration direction, as well as orientation, vibration, and shock can be sensed).

Regarding Claim 5, Fullam discloses wherein the sensing signal is a physiological signal of a user ([0034]: Other embodiments assess the ocular condition in combination with at least one indication of physiological stress).  The same reason to combine as taught in Claim 1 is incorporated herein.

Regarding Claims 6-10, Claims 6-10 are in similar scopes to Claims 1-5 except in the format of “system”.  Therefore the rejection to Claims 1-5 are also applied to Claims 6-10.

Regarding Claims 11 and 12, Claims 11 and 12 are in similar scope to Claims 1 and 4 except in the format of “device”.  Therefore the rejections to Claims 1 and 4 are also applied to Claims 11 and 12.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

/YINGCHUN HE/Primary Examiner, Art Unit 2613